DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the forward wall being integral with a tubular wall member and the secondary passageways configured radially outward from a central passageway must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooty, US Patent Publication No. 2018/0340750.
Regarding claim 1, Mooty discloses a modular firearm muzzle device (100), comprising: a multi-piece housing (shown in figures 1-3 for example) assembled from a plurality of substantially tubular, axially assemblable wall members (107a/b, 150, 200, 250 inter alia) having a first interior cross-sectional size (ID at 111 and 306 for example); a mounting member (110) mountable to a firearm muzzle (via 122); and a forward wall (300) having a central passageway (312), the central passageway being aligned with the firearm muzzle and having a cross-section size smaller than the first cross-sectional size (shown in figure 3 for example, the central passageway is aligned with the muzzle attachment and the cross-sectional area of the 
Regarding claim 2, Mooty further discloses the wall members are imperforate when assembled (shown in figures 2 and 3).  
Regarding claim 3, Mooty further discloses the mounting member is integral with one tubular wall member (shown in figure 4D, the mounting member is integral with a tubular member).  
Regarding claim 4, Mooty further discloses the forward wall is integral with one tubular wall member (shown in figure 8B, the forward wall is integral with a tubular member).  
Regarding claim 5, Mooty further discloses the forward wall includes plurality of forwardly directed secondary passageways (318 for example) configured radially outward from the central passageway (as disclosed in [0105])
Regarding claim 6, Mooty further discloses the forward wall includes male threads (314) that engage female threads of one tubular wall member ([0104]).
Regarding claim 7, Mooty further discloses the mounting member includes male threads (119) that engage female threads (164) of a tubular wall member (shown in figure 3)
Regarding claim 8, Mooty further discloses the tubular wall members include complementary threads for disassemblable attachment (tubular wall members are complimentarily threaded at 119, 164, 162, 212, 214, 262, 264 and 314 respectively, and connected in a manner which allows the tubular members to be assembled and disassembled)  

Regarding claim 10, Mooty discloses a modular firearm muzzle device (100), comprising a mounting member (110) for attachment to a firearm muzzle (via 122); a forward end member (300) having a central passageway (312) and a plurality of forwardly directed secondary passageways (318 for example) situated radially outward from the central passageway (shown in figure 8a for example); and a plurality of tubular housing units (107a/b, 150, 200, 250 inter alia) selectively assemblable to and between the mounting member and forward end member, wherein, when assembled, the mounting member, forward end member, and tubular housing units configured to define an internal blast chamber with the central passageway with the muzzle aligned (as shown in figures 2 and 3, the tubular members are assemblable to each other and the mounting member and forward end member because of threaded connections and form an internal blast chamber with central passageway which is aligned with the muzzle attachment)
Regarding claim 11, Mooty further discloses at least a third tubular housing unit selectively assemblable between adjacent housing units (plurality of tubular members shown in figures 2 and 3 including at least a third tubular member).  



1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US Patent Publication No. 2016/0018177.
Regarding claim 1, Powell discloses a modular firearm muzzle device (10), comprising: a multi-piece housing assembled from a plurality of substantially tubular, axially assemblable wall members (16 and 14 for example) having a first interior cross-sectional size (interior cylindrical surface of 16 and 14 define a first interior cross-sectional size); a mounting member (12) mountable to a firearm muzzle (via 12b); and a forward wall (20) having a central passageway (20a), the central passageway being aligned with the firearm muzzle (shown broadly in figure 2 for example) and having a cross-section size smaller than the first cross-sectional size (the cylindrical surface of 20a is smaller in cross-sectional size than the interior cylindrical surfaces of 14 and 16 respectively), wherein the wall members are assembled with the mounting member and forward wall to define an interior chamber through which a projectile passes from the muzzle ([0032-0035] and shown in figure 1)
Regarding claim 2, Powell further discloses the wall members are imperforate when assembled (shown in figure 1)
Regarding claim 3, Powell further discloses the mounting member is integral with one tubular wall member (given the broadest, reasonable interpretation, 12 is integral with 14 via threaded connection) 
Regarding claim 4, Powell further discloses the forward wall is integral with one tubular wall member (given the broadest, reasonable interpretation, 20 is integral with the forward most 16 via threaded connection)

Regarding claim 7, Powell further discloses the mounting member includes male threads (12a) that engage female threads (14a) of a tubular wall member  
Regarding claim 8, Powell further discloses the tubular wall members include complementary threads for disassemblable attachment (threaded connections at 12a, 14a, 16a/b and 20a are complementary such that the components are to be assembled and disassemble).  
Regarding claim 9, Powell further discloses at least a third tubular wall member (plurality of tubular members shown in figure 2 including at least a third tubular member).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Edsall, US Patent No. 8,939,057.
Regarding claims 5 and 10, Powell discloses the modular firearm muzzle device as articulated above; however, Powell does not specifically disclose a plurality of forwardly directed secondary passageways situated radially outward from the central passageway. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Powell to have a plurality of secondary passageways similar to that as taught by Edsall in order to provide relief ports which function to equalize density of the gas within the suppressor body and serve to muffle an initial concussion associated with the projectile upon release from the end of the suppressor body and at the same time, mitigate flash from appearing upon exit of the projectile from the suppressor as taught by Edsall in 16:4-19.
Regarding claim 11, Powell as modified by Edsall further discloses at least a third tubular housing unit selectively assemblable between adjacent housing units (plurality of tubular members shown in figure 2 including at least a third tubular member).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641